]Appeal from a decision of the Unemployment Insurance Appeal Board, filed December 16, 1992, which, inter alia, ruled that claimant was ineligible to receive unemployment insurance benefits because he was not totally unemployed.
Claimant was employed as a truck driver. He also incorporated a business, of which he was the president and sole shareholder, to transport automobiles. Claimant applied for unemployment insurance benefits after he lost his truck driving position. During that time claimant continued to have a financial interest in his corporation and stood to gain from its operation. We find that these facts provide substantial evidence to support the Board’s finding that claimant was not totally unemployed. We also find that the Board properly ruled that the overpayments to claimant are recoverable.
Cardona, P. J., Mikoll, Mercure, Casey and Weiss, JJ., concur. Ordered that the decision is affirmed, without costs.